Citation Nr: 1201447	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from service for the period from October 1969 to June 1972 constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for interstitial lung disease, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 16, 1969 to September 22, 1970, and from September 23, 1970 to June 20, 1972.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied each of the appellant's four service-connection claims listed above.  The RO denied these claims in large part based on its own finding in a September 2008 Administrative Decision that the appellant's character of discharge for the latter period of his service [September 23, 1970 to June 20, 1972] bars him from receiving VA benefits for disabilities incurred during that period.  The appellant disagreed with the denial of each of his compensation claims, as well as with the RO's determination that his character of discharge bars him from receiving compensation benefits from the VA.  He perfected an appeal as to all five issues.  Original jurisdiction in this case currently rests with the RO in St. Petersburg, Florida.

The Board notes that in February 2010, during the pendency of the appellant's appeal, the RO in St. Petersburg issued a second Administrative Decision finding clear and unmistakable error (CUE) in its original September 2008 Administrative Decision.  In substance, the February 2010 decision specified that the RO's original determination that the appellant was barred from receiving VA benefits for disabilities incurred only during his latter period of service was in fact CUE, and that the appellant is actually barred from receiving VA benefits for disabilities incurred during all periods of his service, from October 16, 1969 to June 20, 1972.  The appellant continues to assert that his service was honorable, and that his character at discharge should not be a bar to payment of VA benefits. 

The appellant testified at a Travel Board hearing which was chaired by the undersigned at the St. Petersburg RO in April 2011.  A transcript of the hearing has been associated with the appellant's VA claims folder.

In July 2011, the appellant submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

Additional note of clarification

In its February 2010 Administrative Decision, the RO determined that the appellant's character of discharge from October 16, 1969 to June 20, 1972 was considered a bar to the payment of VA compensation benefits.  As discussed above, the appellant has disagreed with this determination, as well as with the RO's denial of each of his compensation claims for PTSD, interstitial lung disease, hearing loss and tinnitus on this basis.  As will be discussed in greater detail below, the Board finds herein that receipt of compensation benefits for these four disabilities is in fact barred by the appellant's character of discharge.  

Significantly however, in the same February 2010 Administrative Decision, the RO also determined that despite his unfavorable character of discharge, the appellant was in fact entitled to Chapter 17 health care for disabilities incurred in the line of duty during his period of service.  The Board notes that the health care related benefits authorized by Chapter 17, Title 38, United States Code, may be available to persons with other than honorable discharges for disability incurred or aggravated during service.  See 38 C.F.R. § 3.360 (2011).  Accordingly, although the Board finds that each of the appellant's compensation claims currently on appeal must be denied as a matter of law, the appellant may still seek VA health care for any disability he asserts was the result of his military service.  Id.  

FINDINGS OF FACT

1.  The appellant began a three year commitment to the United States Army in October 1969.  He was discharged for purposes of reenlistment on September 22, 1970.  He resumed service on September 23, 1970.

2.  At the time of the appellant's September 22, 1970 discharge from service, he was not eligible for complete separation.

3.   The appellant's period of service from September 23, 1970 to June 20, 1972 was terminated by a discharge under other than honorable (OTH) conditions. 

4.  The actions that led to the appellant's discharge from service in June 1972, which included receipt of four nonjudicial punishments under Article 15 of the Uniform Code of Military Justice (UCMJ) [two for absence without leave (AWOL), one for failure to report at his place of duty on three occasions, and one for failing to report for formation in Vietnam and using disrespectful language to a superior officer in Vietnam], one summary court martial [for AWOL, breaking restriction, and possession of narcotics paraphernalia], and one pending Special Court-Martial Action [for sleeping on guard duty and failure to repair on four different occasions], constituted willful and persistent misconduct.

CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for his entire period of service from October 1969 to June 1972 is a bar to the payment of VA compensation benefits.                38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2011). 

2.  The appellant's compensation claims for PTSD, interstitial lung disease, bilateral hearing loss and tinnitus must be denied as a matter of law.  38 C.F.R. § 3.12(d)(4); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Where the issue involves the character of a veteran's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated October 25, 2007.  This letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal. 

Furthermore, VA assisted the appellant by obtaining pertinent service personnel and treatment records, and the post-service VA and private treatment records he identified.  As noted above, the appellant testified before the undersigned at a personal hearing in April 2011.

Analysis

For VA purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R.             § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2);         38 C.F.R. § 3.12. 

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n). 

As it prevents attainment of veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12(b).  

The appellant's service personnel records reflect that between October 1969 and his discharge in June 1972, he was investigated for and found guilty by summary court-martial for violation of various provisions of the Uniform Code of Military Justice (UCMJ).  These convictions included the following: violation of UCMJ, Article 86  for being absent without leave (AWOL) for the period from February 19, 1972 to February 22, 1972; and violation of UCMJ, Article 134, for breaking his restriction to the limits of the 8th Battalion area, and for possession of narcotics paraphernalia.    His sentences included forfeiture of salary and rank reduction.  See the appellant's April 21, 1972 Summary Court-Martial Order.

During his Vietnam service, the appellant received a nonjudicial punishment under Article 15 of the USMJ for failing to report for formation, failing to report to his place of duty, and being disrespectful in language to a superior officer.  See the appellant's October 18, 1971 Record of Proceedings Under Article 15, UCMJ.

Upon return from Vietnam, the appellant received three additional nonjudicial punishments under Article 15 of the USMJ-two for going AWOL, and one for failing to report to his place of duty three times in one day.  See the appellant's Records of Proceedings Under Article 15, UCMJ dated February 9, 1972, April 5, 1972 and May 2, 1972 respectively.

The appellant's service records also demonstrate that at the time of his discharge in June 1972, the appellant was awaiting a Special Court-Martial action for sleeping on guard duty, and failure to repair on four different occasions.  See the appellant's June 2, 1972 Charge Sheet and referral to trial for a Special Court-Martial. 

Based on this behavior, the appellant's commanding officers made recommendations that the appellant be released from the Army with an undesirable discharge under the provisions of Army Regulation 635-200.  Indeed, on June 9, 1972 CPT J.P.P. specifically recommended that the appellant be issued an undesirable discharge based on the above-listed infractions, as well as his own assessment that the appellant's "conduct and efficiency are totally unsatisfactory thus proving of little value to the U.S. Army."  CPT J.P.P. pertinently noted that the appellant had been counseled on numerous occasions resulting in "unnoticeable progress."  A second letter dated June 13, 1972 from COL L.B.B. similarly requested that the appellant be issued an undesirable discharge in light of his above-referenced infractions, and his consideration of the appellant as "ineffectual," and "a liability."  

The appellant submitted a Request of Discharge for the Good of the Service to his commanding general on June 8, 1972, noting that he may be discharged under other than honorable conditions and furnished an undesirable discharge certificate, and that, as a result, he "may be ineligible for many or all benefits administered by the Veterans' Administration, and . . . may be deprived of [his] rights and benefits as a veteran under both Federal and State law."  See the appellant's June 8, 1972 Request for Discharge.  

Based on the foregoing pattern of behavior, the appellant was duly discharged effective June 20, 1972 under other than honorable conditions.  See the appellant's June 20, 1972 Special Orders; see also his DD-214.  

The appellant has recently testified that he that he was "pushed" into accepting his unfavorable discharge.  See the April 2011 hearing transcript, page 15.  There is however no evidence in the appellant's service records suggesting any level of coercion by the U.S. Army.  On the contrary, the evidence clearly shows that the appellant was given counseling by his service branch in attempt to rehabilitate the appellant with little progress.  

The appellant also testified that he went AWOL in service so that he could protect his family from the dangers of a bad neighborhood off-post.  He also asserted that the drug paraphernalia found in his possession was simply a water bowl underneath his sink.  See the April 2011 hearing transcript, page 18.  While the Board in no way doubts that the appellant's family lived in a potentially dangerous neighborhood during times when the appellant went AWOL, it is clear from the appellant's service personnel records that he was discharged from service not only because of his summary court-martial convictions, but also because he exhibited a pattern of disregarding orders [failing to report to formations and duty stations and sleeping on guard duty], insubordination [being disrespectful in language to a superior officer by calling his staff sergeant a liar], and inefficiency [being deemed inefficient, ineffectual and a liability by his commanding officers].  The appellant exhibited these patterns of misconduct in addition to going AWOL on multiple occasions and being found in possession of a water pipe that was deemed by narcotics agents to be drug paraphernalia.  Moreover, the Board adds that the appellant specifically admitted to going AWOL on February 3, 1972 not to protect his family, but to go home and eat lunch after a doctor's appointment.  See the appellant's February 15, 1972 Acknowledgement and Imposition of Punishment.  Although the appellant mentioned that his fiancée and her child had recently moved and could not "stay here alone" on this form, he did so in an effort to have his punishment for going AWOL [a 14 day restriction to the barracks] reduced, and made no suggestion that the reason he went AWOL was to protect his family.  Id.  The appellant recently reflected at the April 2011 hearing that he was "young and dumb" during his period of service, and he indicated that he had "problems taking orders" upon return from Vietnam.  See the April 2011 hearing transcript, pages 15 and 16.  

The above evidence reveals that the appellant was discharged in June 1972 for a pattern of persistent and willful misconduct that included failures to report to duty stations and formations, breaking restrictions to the barracks, going AWOL on multiple occasions, disrespecting superior officers, possessing drug-related paraphernalia, sleeping on guard duty, inefficiency, and ineffectiveness.  
Furthermore, the appellant's misconduct was clearly not minor, as he was tried and convicted by court-martial, he received numerous nonjudicial punishments under Article 15 of the UCMJ both during and after his Vietnam service, he exhibited inefficient and ineffectual performance [as expressed by his commanding officers], he was AWOL on numerous occasions, and all attempts at rehabilitation were unsuccessful.  The Court has noted that offenses that interfere with one's military duties preclude their performance and are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453   (1994). 

The Board disagrees with the appellant's assertion that his two years of "exemplary service  . . .  should outweigh the problems in the last several months [of service].  See the appellant's July 17, 2008 Statement in Support of Claim.  Notwithstanding the fact that the appellant's service personnel records include no evaluation sheets demonstrating exemplary or even competent performance during his initial years of service, the appellant's commanding officers had a specific opportunity to comment on the appellant's service as a whole, and as discussed in detail above, clearly considered the appellant to be an inefficient and ineffective soldier, and a liability to the Army.  

Accordingly, the evidence of record supports a finding that the appellant was discharged in June 1972 for a pattern of persistent and willful misconduct.  As noted above, a discharge due to willful and persistent misconduct, to include those under other than honorable conditions [as in this case], will be considered to have been issued under dishonorable conditions.  38 C.F.R. 3.12(d)(4).  Discharge under dishonorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b)  and 38 C.F.R. § 3.12(b).  

The Board notes that mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id.   at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Crucially, in this case, the appellant has not argued, and the evidence does not show, that he was insane at any time during his active duty service.  Rather, the appellant and his representative have instead vaguely suggested that problems associated with his claimed PTSD following duties in Vietnam may have caused "difficulty adjusting to 'stateside' situations" during the appellant's final months of service.  See the appellant's July 17, 2008 Statement in Support of Claim.  The Board notes that the appellant received a "normal" clinical psychiatric evaluation upon separation from service.  See the appellant's June 9, 1972 Report of Medical Examination.  He also underwent a thorough Mental Status Evaluation on June 9, 1972, and the examiner specifically indicated that the appellant's behavior, mood and ideation were normal, he was fully alert, fully oriented, and had clear thinking processes.  The appellant was deemed "mentally responsible," "able to distinguish right from wrong," "able to adhere to the right," "had the mental capacity to understand and participate in board proceedings," and met retention standards.     See the appellant's June 9, 1972 Report of Mental Status Evaluation.  At the time, the appellant himself specifically indicated that he had not experienced trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort during his active duty service.  See the appellant's June 9, 1972 Report of Medical History.  

Thus, irrespective of whether the appellant may or may not currently have PTSD [or any other mental illness], the appellant's documented mental health testing in service strongly supports a finding that the appellant was not insane at the times of his instances of misconduct, and was in fact able to distinguish right from wrong, and adhere to the right.  The insanity exception to the bar of benefits based on discharge under dishonorable conditions is therefore not for application in this case. 

The Board adds that the appellant's character of discharge has not been upgraded at any time by his service department, or by any discharge review board or presidential directive.  The appellant testified that he applied for an upgrade about eight years ago, but never received a response.  He was duly advised of information as to how to again address this matter with his branch of service.  See the April 2011 hearing transcript, pages 18 and 19.  

The appellant has pertinently argued that his first period of service from October 16, 1969 to September 22, 1970 should be considered a separate valid, honorable period of service for which he was granted an "unconditional" discharge under 38 C.F.R. § 3.13(c).  In essence, the appellant wishes his service to be broken into two separate and distinct periods, the first of which is honorable, and therefore not a bar to VA compensation.  In this regard, the Board observes that the appellant's first DD Form 214 reveals that he had "honorable" service from October 16, 1969 to September 22, 1970 after which he was discharged and immediately reenlisted on September 23, 1970.

Crucially however, a discharge to reenlist is deemed a "conditional" discharge, and not unconditional, if it was issued during the Vietnam era and was prior to the date the person was eligible for discharge under the point or length of service system.   38 C.F.R. § 3.13(a)(2).  Under these circumstances, an appellant's entire period of service constitutes one period of service, and entitlement to VA benefits is determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  An exception can nevertheless apply.  Under 38 C.F.R.           § 3.13(c), despite the fact that a conditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.      38 C.F.R. § 3.13(c).  See also 38 U.S.C.A. § 101(18). 

In this case, the appellant's first DD-214 demonstrates that the appellant agreed to a three year term of service through October 1972 upon enlistment in October 1969.  This obligation was clearly not satisfied at the time of his discharge for reenlistment in September 1970.  Thus, although the appellant's service during the time period from October 1969 to September 1970 was deemed honorable on his DD-214, because he had not yet served the time he was obligated to serve at the time of the September 1970 discharge, the provisions of 38 C.F.R. § 3.13(c) cannot render that discharge "unconditional" or complete. 

As such, because the appellant was not eligible for complete separation through fulfillment of his service obligation at the time of his discharge for reenlistment in September 1970, his first and second periods of service [October 16, 1969 to September 22, 1970 and September 23, 1970 to June 20, 1972] are deemed as one by VA regulation, and the character of discharge from the appellant's final period of service is controlling.  38 C.F.R. § 3.13(b) (2011); VAOPGCPREC 8-2000, 66 Fed. Reg. 33,310 (2001). 

Therefore, based on all of the above, the Board concludes that the appellant was discharged under other than honorable conditions due to willful and persistent misconduct for the period of service from October 1969 to June 1972.  The character of the appellant's discharge for this period of service is in fact a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4).

The Board adds that it recognizes the appellant's representative's recent assertion that the RO inappropriately relied on the currently promulgated regulations at 38 C.F.R. § 3.12 and § 3.13 instead of the laws and regulations in effect at the time of the appellant's discharge [i.e., in 1972] in determining that the appellant's character of discharge is indeed a bar to VA benefits.  See the July 2, 2010 Pre-Certification Review, page 3.  The Board finds these assertions to be without merit, as the appellant filed the compensation claims that prompted this appeal in September 2007, and not at the time he was discharged in 1972.  The Board is under no obligation to address whether the appellant's character of discharge bars entitlement to current VA benefits under the regulations in existence decades prior to the appellant's date of claim.  

The Board also recognizes that the appellant's representative's also cited to a provision of the UCMJ in July 2010, apparently for the purpose of suggesting that a summary court-martial alone may not adjudge as punishment dismissal or dishonorable or bad conduct discharge.  See the July 2, 2010 Pre-Certification Review, page 3.  The Board notes that service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) ; Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  VA has no authority to alter the claimant's discharge classification-the claimant's recourse is with the service department. Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, to the extent the appellant's representative suggests that the appellant's service department misapplied a provision of the UCMJ, such must be addressed by the appellant's service department, and cannot be reviewed by the VA.

The Board in any event notes reiterates that the circumstances of the appellant's summary court-martial [i.e. AWOL on one occasion, breaking restriction, and possession of narcotics paraphernalia] appeared to constitute only a fraction of the demonstrated pattern of willful and persistent misconduct exhibited by the appellant during his last year of service, as discussed in detail in the appellant's service personnel records detailed above.  Indeed, the evidence appears to demonstrate that the appellant was not discharged under other than honorable conditions based on his summary court-martial alone, but rather upon the nature of his behavior over the final several months of service.  

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

Entitlement to service connection for PTSD, interstitial lung disease, hearing loss and tinnitus

The appellant has perfected compensation claims for PTSD, interstitial lung disease, hearing loss and tinnitus.  In light of the Board's finding that the character of the appellant's discharge is a bar to the payment of VA benefits, the appellant's compensation claims must be denied as a matter of law.  Indeed, the Board is without legal authority to grant the benefits sought on appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) [holding that in cases such as this in which the law is dispositive, the claim should be denied because of the absence of legal merit]. 














	(CONTINUED ON NEXT PAGE)
ORDER

The character of the appellant's discharge for the period of service from October 1969 to June 1972 remains a bar to payment of VA benefits, such that the claim is denied. 

Service connection for PTSD is denied.

Service connection for interstitial lung disease is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


